Case 1:19-cv-00029-JJM-LDA Document 7 Filed 03/04/19 Page 1 of 2 PageID #: 41



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND


 ANDREW J. SMITH, pro se,
     Plaintiff

 v.                                                         C.A. No. 1:19-cv-00029-JJM-LDA

 PETER F. NERONHA; and, GINA RAIMONDO,
      Defendants                                                  JURY TRIAL DEMANDED


             STATE DEFENDANTS' MOTION FOR EXTENSION OF TIME
                   TO RESPOND TO PLAINTIFF'S COMPLAINT

       I, Justin J. Sullivan, Special Assistant Attorney General, hereby enter my appearance as

counsel in the above-captioned matter on behalf of Defendants Peter F. Neronha in his individual

and official capacities as Rhode Island Attorney General and Gina Raimondo in her official

capacity only, as Governor for the State of Rhode Island (collectively, "State Defendants").


                                             Respectfully Submitted,

                                             PETER F. NERONHA, ATTORNEY GENERAL
                                             GINA RAIMONDO, GOVERNOR,
                                             by their attorney,

                                             PETER F. NERONHA
                                             ATTORNEY GENERAL

                                             /s/ Justin Sullivan
                                             Justin J. Sullivan, Esq. (#9770)
                                             Special Assistant Attorney General
                                             Rhode Island Office of the Attorney General
                                             150 S. Main St., Providence, RI 02903
                                             Tel: (401) 274-4400 | Ext. 2007
                                             jjsullivan@riag.ri.gov




                                                1
Case 1:19-cv-00029-JJM-LDA Document 7 Filed 03/04/19 Page 2 of 2 PageID #: 42




                                CERTIFICATE OF SERVICE

        I hereby certify that on Monday, March 04, 2019 I filed the within document via the ECF
filing system and that a copy is available for viewing and downloading. I further certify that on
Monday, March 04, 2019 I mailed a true and accurate copy of the within document via U.S.
First Class mail, postage prepaid, to the following:

Andrew J. Smith, pro se (ID#152162)
Medium Security BR-5B
P.O. Box 8274
Cranston, RI 02920

                                                     /s/Justin Sullivan




                                                2
